DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not fully persuasive. The arguments with respect to Jong Hyeon Han WO 2018/038319 in view of Tech Co LTD D1 KR 2016 0133388 are persuasive.  However the arguments with respect to Tieu et al. 2012/0259404 are not persuasive.  
The applicant contends:
“Claim 1 has been amended and now recites, inter alia, “wherein at least two layers of said two or more layers comprises at least one threadlike element forming an armor limitedly interlaced to said at least two layers”. As can be readily understood by Figures 20-22 of Tieu, relied on in the Office Action, these features are neither shown nor suggested by Tieu. Applicant asserts that the luminal endoprosthesis now recited in claim 1 is neither shown nor suggested by Tieu. Applicant therefore asserts that claim 1 is allowable over Tieu or any other prior art or combination thereof. Applicant asserts that the rejection under 35 U.S.C. § 102(a)(2) has been overcome. Applicant requests that the rejection be withdrawn.”


The examiner disagrees.  The examiner has not found support for the amended phrase “armor limitedly interlaced to said at least two layers..” and application has not pointed out where support can be found in the disclosure.  Further the terminology of “limitedly” has not been given any special definition by the applicant and has been given its broadest interpretation “which is confined or restricted within certain limits”.  The 

“…a dual layer stent is described having an outer anchoring stent similar to the previously described stent and a discrete inner mesh layer formed from a plurality of woven members. The proximal end of the outer stent and the inner stent are connected together by connecting members or crimping, allowing the remaining portions of the outer anchoring stent and inner mesh layer to independently change in length as each begins to expand in diameter….”


Tieu et al. does discloses a threadlike element which forms the armor (framework) limitedly interlaced (see e.g. element 102) and meets the other limitations of the claims as described below.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular there is no written description for “an armor limitedly interlaced to said at least two layers”.  While the disclosure does mention a thread-like element 8 e.g.  [0077] it does not state that it is limitedly interlaced to two layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10are rejected under 35 U.S.C. 103 as being unpatentable over Tieu et al. 2012/0259404. Tieu et al. discloses the invention as claimed noting for example figures 20-21 comprising:






    PNG
    media_image1.png
    465
    423
    media_image1.png
    Greyscale


A luminal endoprosthesis at least partially delimiting a prosthesis lumen at least partially delimiting a prosthesis lumen for implant in an anatomical structure which at least partially defines at least one cavity and comprises at least one pathological portion said luminal endoprosthesis comprising two or more layers (see fig. 12 and [0075] “dual layer stent) wherein at least two layers comprises at least one threadlike element forming an armor ( see [0074-0077] which discloses the wire 102 wires are limitedly interlaced to said at least two layers; said luminal endoprosthesis comprises at least one anchoring portion (this is considered to be the proximal and distal flared ends as seen in figures 12-13, 20-22 ) for being anchored to an anatomical portion of the walls of the cavity of the anatomical structure and at least one working portion for facing towards the pathological portion of the anatomical structure; wherein said two or more layers [0080] are separated from each other at least in said working portion of the luminal endoprosthesis, avoiding connecting elements between one layer and at least one adjacent layer;
wherein said two or more layers are geometrically identical to each other; and wherein said at least one threadlike element of the armor of each layer defines a plurality of windows for putting the prosthesis lumen in fluidic communication with the pathological portion of the anatomical structure; wherein said at least one working portion of each layer, when in undeformed conditions, has an extension in a radial direction or transverse to said longitudinal direction, or diameter, smaller than an extension transverse to said longitudinal direction, or diameter (D4), of the at least one anchoring portion.
However Tieu et al. does not discloses “limitedly interlaced to said at least two layers”.  As best interpreted due to lack of written discloser, it would have been obvious to manufacture the nitinol wire of Tieu so that it is interlaced in a limited manner for each individual layer because Tieu’s goal is to produce a dual layer implant in which the layers do not touch until they meet at the proximal ends therefore allowing the .

Allowable Subject Matter

Claim 8 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        February 18, 2021